             Case 1-19-43516-ess               Doc 74-2         Filed 06/26/20          Entered 06/26/20 13:21:22


                                                       Notice Recipients
District/Off: 0207−1                          User: csmall                         Date Created: 6/26/2020
Case: 1−19−43516−ess                          Form ID: 771                         Total: 13


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
cr          New York State Department of Taxation and Finance
                                                                                                                        TOTAL: 1

Recipients of Notice of Electronic Filing:
ust         Office of the United States Trustee        USTPRegion02.BR.ECF@usdoj.gov
aty         Alan Smikun           alansm@nyfclaw.com
aty         Aleksandra Krasimirova Fugate           afugate@woodsdefaultservices.com
aty         Brittany J Maxon          bmaxon@woodsdefaultservices.com
aty         Elizabeth L Doyaga           edoyaga@flwlaw.com
aty         Josh Russell         josh.russell@tax.ny.gov
aty         Michelle C Marans           MMarans@flwlaw.com
                                                                                                                        TOTAL: 7

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Michael Krichevsky          4221 Atlantic Ave          Brooklyn, NY 11224
cr          Select Portfolio Servicing, Inc., as Servicer Agent for U.S. Bank NA, successor trustee to Bank of America, NA,
            successor in interest to LaSalle Bank NA, on behalf of the holders of the WaMu Mortgage           c/o The Margolin &
            Weinreb Law Group LLP             165 Eileen Way − Suite 101        Syosset, NY 11791
cr          Wells Fargo Bank, N.A. as servicing agent for U.S. Bank National Association, as Trustee for Banc of America
            Funding Corporation Mortgage Pass−Through Certificates, Series 2006−F              Woods Oviatt Gilman, LLP         500
            Bausch & Lomb Place           Rochester, NY 14604
cr          Select Portfolio Servicing, Inc. as servicer for U.S. Bank NA, successor trustee to Bank of America, NA, successor in
            interest to LaSalle Bank NA, on behalf of the holders of the WaMu Mortgage Pass−T            c/o Frenkel Lambert et
            al.       53 Gibson Street         Bay Shore, NY 11706
ct          Court        271 Cadman Plaza East           Brooklyn, NY 11201
                                                                                                                        TOTAL: 5
